Citation Nr: 1101332	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-21 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to compensation benefits for a left great toe 
amputation under the provisions of 38 U.S.C.A. § 1151 (West 
2002).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to April 1984.

This case comes before the Board of Veterans' Appeals (Board) 
following rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

This case has previously come before the Board.  In January 2010, 
the matters were remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The Board notes that issue of 
entitlement to service connection for diabetes mellitus and 
residuals was referred to the RO for appropriate action.  The 
case has been returned to the Board for further appellate review.  

In September 2008, the Veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board remanded the matters on appeal in January 2010 to 
afford the Veteran a VA examination.  The Veteran failed to 
report for a scheduled VA examination in May 2010.  In 
correspondence received in December 2010, the Veteran's 
representative asserted, in effect, that the reason for the 
Veteran's failure to report was due to a lack of notice of the 
scheduled examination.  In light of a slight variance in the 
addresses noted in association with the 2010 examination 
requests, the Veteran should be afforded another opportunity for 
VA examination.  

The Veteran and his representative are advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).

As noted in the January 2010 remand, with respect to the issue of 
entitlement to a TDIU, given that the issues of entitlement to 
extraschedular consideration for the Veteran's service-connected 
bilateral foot disability and entitlement to depression as 
secondary to service-connected disability has been raised by the 
Veteran, and the issue of entitlement to service connection for 
diabetes mellitus with residuals was referred to the AOJ via the 
January 2010 remand, if granted, this could result in eligibility 
for a TDIU, and thus, the Board finds that the claim for a TDIU 
is inextricably intertwined with these referred claims, and that 
the claim for a TDIU should be considered after decisions are 
rendered on the referred claims.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" when 
a decision on one issue would have a "significant impact" on a 
Veteran's claim for the second issue).

In his claim for compensation under 38 U.S.C.A. § 1151, the 
Veteran contends that a disability resulting in amputation of his 
left great toe was caused by VA treatment.  Specifically, the 
Veteran contends that he was treated on approximately June 3, 
2006, by a VA physician who removed a large callus from his left 
big toe.  The Veteran contends that the toe was bleeding and was 
bandaged but that the Veteran did not receive any antibiotics or 
given a follow up.  The Veteran contends that within several 
days, the toe began to swell and ulcerate.  He was hospitalized 
at a private hospital from June 10 to June 17, 2006.  The Veteran 
contends that the toe did not heal and consequently was amputated 
on July 3, 2006.

In pertinent part, 38 U.S.C.A. § 1151 (West 2002) provides for 
compensation for qualifying additional disability in the same 
manner as if such additional disability were service- connected.  
A qualifying additional disability is one in which the disability 
was not the result of the veteran's willful misconduct; and, the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran; and, the 
proximate cause of the disability is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination, or was the 
result of an event not reasonably foreseeable.  Id.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2010).  Minor deviations from 
the requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) 
(2010).

In this case, the record indicates that on May 23, 2006, the 
Veteran presented for bilateral foot evaluation.  There was 
callusing, bilaterally.  The podiatric surgeon noted, "trimmed 
callusing, applied band aid to pin point bleed hallux left, 
continue good care of feet, recommend use of daily lotion on 
feet, rtc in 3-4 months for monitoring."

On June 3, 2006, the Veteran called the VA Medical Center with 
complaint of toe abrasion for 1 day.  The nurse's comments noted, 
"This is a new blister on this toe.  It is very painful unable to 
wear shoe on that left foot.  He will be taken[] to the Grand 
Strand Hospital[] today."  An additional comment noted, "Left 
foot, great toe has a blister on the inner side underneath the 
toe is swollen, tender.  And is inflamed.  This was discovered 
today.  His leg was hurting and the toe was discovered, with a 
large blister.  H[is] mother will take him to the hospital.  He 
is very anxious about this toe."

Hospital records indicate that the Veteran presented on June 3, 
2006, with complaint of left leg and great toe swelling.  The 
Veteran reported that he had been doing well until a week prior 
when he was driving a cab for several hours and soon after he 
noticed his left leg was getting red and swollen between the 
ankle and the knee.  The Veteran reported that when he awakened 
in the morning, he noticed his left great toe was very 
erythematous and appeared to have a blister on the side of it and 
presented to the ER.  The Veteran was diagnosed with left leg 
cellulitis and admitted.

A June 4, 2006 surgical consultation report notes that the 
Veteran underwent trimming of a callus on the left great toe at 
the VA hospital and that he had all of the toenails removed from 
both feet due to fungal infection.  The record notes that the 
blister was debrided using pickups and scissors revealing a small 
1-cm diameter area of necrotic tissue on the distal aspect of the 
left great toe, and that the skin underneath the blister that was 
debrided on the lateral aspect of the left great toe was intact 
and had already epithelialized.

On July 10, 2006, the Veteran was discharged from the hospital.  
The discharge summary noted that the Veteran was admitted with 
left foot cellulitis, he was started on IV antibiotics, blood 
cultures did not grow anything, a surgical consult was called and 
the Veteran was recommended to have wet-to-dry dressings to his 
left great toe, x-rays did not show any signs of osteomyelitis, 
and wound culture grew Staph aureus sensitive to everything.

On June 13, 2006, the Veteran called VA for follow up 
appointment. He stated that he was seen June 3, 2006, at Grand 
Strand for infection to big left toe and ankle, he was admitted 
for one week, and he was discharged on June 10, 2006.

On June 14, 2006, the Veteran was seen at VA outpatient clinic 
for wound care of left big toe.  The Veteran reported that he was 
discharged from hospital June 10, 2006 and was prescribed 
Moxifloxacin 400 mg by mouth daily for 10 days.  The nurse noted 
that the Veteran had open wound on left great toe with dark pink 
center, edema, and scant amount of dark reddish drainage.  The 
wound was cleansed with normal saline and patted dry, covered 
with sterile 4 x 4 gauze dressing and secured with net gauze.  
The Veteran was given supplies for dressing changes at home.

The Veteran followed up with both VA and private physicians in 
July and August. On July 11, 2006, the Veteran presented for 
evaluation of new wound on left great toe.  The Veteran stated 
that it formed after he was in the car for several hours driving.  
The Veteran also stated that he went to local hospital and was 
admitted for antibiotics and debridement and that he had a doctor 
up there checking his toe also and that he might need end bone 
removed.  The Veteran was diagnosed with ulceration hallux left, 
resolving infection left hallux.  All hyperkeratotic tissue was 
debrided, DSD was applied, and dressings and ointment was 
prescribed.  The podiatric surgeon recommended that the Veteran 
discontinue soaks and use of band aids, finish antibiotics, and 
limit ambulation and activity.

On July 12, 2006, the Veteran presented for follow up with 
private physician.  His toe had improved, but the physician did 
some debridement on the tip of the toe of some fibrinous exudate.  
The Veteran was told to follow up in a month.

On August 7, 2006, the Veteran presented with complaints of some 
pain up in the lower leg on the left.  Some skin and some of the 
fibrinous exudate over a small ulcer about 5 mm in size was 
debrided.  A bone scan and ultrasound were scheduled.  The bone 
scan was positive and the ultrasound was negative.  The physician 
noted that the Veteran needed a left great toe amputation.

A left great toe amputation was performed on August 23, 2006.  
The pre- and post-operative diagnoses were osteomyelitis of the 
left great toe.

The Veteran's private physician stated, in an April 2008 letter, 
the following:

[The Veteran] is a diabetic patient of mine, 
who had some procedures done at the VA 
Hospital ... and had debridement of this area 
at the VA Clinic.  He never had any follow 
up.  With him being a diabetic, this led to 
an ongoing infection, for which he had to be 
hospitalized and subsequently had left great 
toe amputation on 8/23/06.  I think the VA 
was partly responsible for this, given the 
fact that a physician debrided this area, was 
lost to follow-up and ended up in the 
hospital with a forefoot sepsis.  He had to 
be treated with IV antibiotics and the 
subsequent amputation.

In light of the circumstances in this case, the Board finds that 
further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
examination and opinion by a podiatrist at a 
VA facility other than in Charleston.  The 
claims file must be made available for review 
in conjunction with the examination, and the 
examination report should reflect that such a 
review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
VA treatment in May 2006 caused additional 
disability; and, if so, what the additional 
disability is and whether such additional 
disability was caused by VA carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault in 
furnishing this medical treatment, or was the 
result of an event that was not reasonably 
foreseeable.

In addition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran is unable to 
obtain or maintain substantially gainful 
employment solely as a result of his service-
connected bilateral equinovarus foot with 
degenerative joint disease and stress 
fracture.  If it is determined that 
additional disability, which was caused by VA 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault in furnishing this medical 
treatment, or was the result of an event that 
was not reasonably foreseeable, resulted from 
the May 2006 VA treatment this additional 
disability should also be considered in 
determining whether the Veteran is unable to 
obtain or maintain substantially gainful 
employment.

In doing so, the examiner also must consider 
the Veteran's education, experience, and 
occupational background in determining 
whether he is unable to secure or maintain 
gainful employment in light of his service-
connected disabilities (standing alone).

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  The case should be reviewed on the basis 
of the additional evidence.  The Veteran 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review. 

3.  After developing and adjudicating the 
referred claims of entitlement to 
extraschedular consideration for the 
Veteran's service-connected bilateral foot 
disability, entitlement to depression as 
secondary to service-connected disability, 
and entitlement to service connection for 
diabetes mellitus with residuals, the claim 
of entitlement to a TDIU should be 
readjudicated.  The Veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


